DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/16/21 is acknowledged. Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/21.

Specification
The disclosure is objected to because of the following informalities:
Page 6, Line 3, replace “61conatiner” with “61 container”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “Improved” and “improvement.” However, these limitations leave the claims indefinite and unclear as to what is being claimed as known and what is actually meant to be the “improvement”? The examiner recommends removing these terms from the claims.
Claim 1 recites “An Improved Salad Dressing Preparation and Storage Container device…” in line 1 and then goes on to recite “the use of a divided container.” However, it is indefinite and unclear as to whether the applicant means for these two elements to be the same or different devices? For purposes of examination, the examiner assumes that the phrase “An Improved Salad Dressing Preparation and Storage Container device, wherein the improvement comprises the use of a divided container” is meant to recite something similar to “Athe device comprises a divided container”.
Claim 1 recites “two adjoined compartments, the first compartment… and the second compartment…” However, it is indefinite and unclear as to how the “two adjoined compartments” are related to the first and second compartments? For purposes of examination, it is assumed that the first and second compartments are part of the two adjoined compartments. However, the examiner notes that this should be explicitly stated within the claim itself. Therefore, the phrase “two adjoined compartments” in claim 1 is understood to recite “two adjoined compartments in the form of a first and second compartment”.
Claim 1 recites “the first compartment adapted and identified for oil, and the second compartment adapted and identified for vinegar (acid).” However, it is indefinite and unclear as to what is meant by the term “adapted and identified...”? I.e., does this mean that there are actual identifications on the compartments themselves, or is there some other distinguishing characteristic that would identify said compartments? For purposes of examination, the examiner gives the limitation size, color, indicia, etc.) that distinguishes each said compartment from the other compartment.
Claim 1 recites “a ratio established for the recommend formulation of vinaigrette salad dressing.” However, the examiner notes that it is indefinite and unclear as to what constitutes the “established formulation of vinaigrette salad dressing” as there is no defined ratio of oil and vinaigrette for salad dressing. The examiner notes that to overcome this rejection, the phrase “recommended formulation” may be removed from the claim.
Claim 2 recites “the volumetric ratio.” However, it is indefinite and unclear as to how the phrase “the volumetric ratio” in claim 2 relates to the “ratio” as already recited in claim 1? I.e., are they the same or different elements? For purposes of examination, the examiner assumes that the “the volumetric ratio” as recited in claim 2 is the same element as the “ratio” as described in claim 1. Applicant is reminded that claim language should identically match throughout the claims to avoid issues. Therefore, the phrase “the volumetric ratio” as described in claim 2 should be “the 
Claim 4 recites the limitation "the space" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "the space" with "a space".
Claim 4 recites the limitation "the container lid" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "the container lid" with "a container lid".


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) is being anticipated by U.S. Patent Application Publication No. 2016/0166116 (Kish et al.).
Regarding Claim 1, Kish teaches: Claim 1 - an Improved Salad Dressing Preparation and Storage Container device (100), wherein the improvement comprises the use of a divided container (100) having two adjoined compartments (compartments between dividers (122)), the first compartment adapted and identified for oil, and the second compartment adapted and identified for vinegar (paragraph [0047] noting that a first compartment is for oil and a second compartment is for vinegar), wherein said first compartment is volumetrically greater than said second compartment by a ratio established for the recommended formulation of vinaigrette salad dressing (compartment sizes being different as seen in the Figures containing divider (122)), and wherein said container device is specifically adapted for the mixing of the oil and vinegar (acid) contents to occur for preparing vinaigrette salad dressing (paragraph [0047] noting that a first compartment is for oil and a second compartment is for vinegar for making salad dressing), (Figures 1-12).

As best understood in view of the 112 rejections above, claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) is being anticipated by FR 2800463 (Bouhadjeb).
Regarding Claims 1 and 2, Bouhadjeb teaches: Claim 1 – an Improved Salad Dressing Preparation and Storage Container device (4), wherein the improvement comprises the use of a divided container (4) having two adjoined compartments (3A and 3B), the first compartment (3A) adapted and the invention being for “salad dressing” as stated in the title of the invention), (Figures 1-4); Claim 2 - wherein the volumetric ratio of said first compartment (3A) to said second compartment (3B) is approximately three to one (In the attached translation, page 3, the 5th full paragraph states that the oil compartments is 12 times larger than compartment 3C and the vinegar compartment is 4 times bigger than compartment 3C, and thus the ratio of oil to vinegar is 3:1), (Figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2800463 (Bouhadjeb) in view of U.S. Patent Application Publication No. 2015/0050405 (Trager et al.).
Regarding Claim 3, Bouhadjeb teaches the device as described above, but does not teach: wherein the container is supplied pre-filled with the oil and vinegar components and includes a compartment sealing means to keep the oil and vinegar separated until they are used by the consumer (Claim 3). However, Trager et al. teaches: Claim 3 – wherein it is well known to prefill a compartmented container (102) to include a compartment sealing means in the form of a foil cover (416) to prevent the contents of each of the compartments from being prematurely mixed, (Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Bouhadjeb to have wherein the container is supplied pre-filled with the oil and vinegar components and includes a compartment sealing means to keep the oil and vinegar separated until they are used by the consumer (Claim 3) as taught by Trager et al. for the purposes of allowing the compartments of Bouhadjeb to be prefilled for ease of use and for preventing the contents of the divided compartments of Bouhadjeb being mixed until the seal is removed for use.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649